 Case 6:20-cv-01865-CEM-LRH Document 9 Filed 10/14/20 Page 1 of 2 PageID 25




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                              CASE NO: 6:20-cv-1865-Orl-41LRH
BEVERLY GUTIERREZ,

       Plaintiff,

       v.

ORLANDO REALTY AND PROPERTY
MANAGEMENT, LLC,

       Defendant.
                                    /

                                  NOTICE OF APPEARANCE

       Jake Blumstein, Esquire, hereby files this Notice of Appearance on behalf of Plaintiff,

BEVERLY GUTIERREZ, and respectfully requests to receive notice of any and all filings in

this case as counsel of record.

       Dated this 14th day of October 2020.

                                                  Respectfully Submitted,

                                                  USA EMPLOYMENT LAWYERS –
                                                  JORDAN RICHARDS PLLC
                                                  805 E. Broward Blvd. Suite 301
                                                  Fort Lauderdale, Florida 33301
                                                  (954) 871-0050
                                                  Counsel for Plaintiff

                                                  By: /s/ Jake Blumstein, Esquire
                                                  JORDAN RICHARDS, ESQUIRE
                                                  Florida Bar No. 1108372
                                                  MELISSA SCOTT, ESQUIRE
                                                  Florida Bar No. 1010123
                                                  JAKE BLUMSTEIN, ESQUIRE
                                                  Florida Bar No. 1017746
                                                  jordan@jordanrichardspllsc.com
                                                  melissa@jordanrichardspllc.com
                                                  jake@jordanrichardspllc.com
Case 6:20-cv-01865-CEM-LRH Document 9 Filed 10/14/20 Page 2 of 2 PageID 26




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy of the foregoing was served by means of the

Court’s electronic filing system on October 14, 2020.

                                                    By: /s/ Jake Blumstein, Esquire
                                                    JAKE BLUMSTEIN, ESQUIRE
                                                    Florida Bar No. 1017746

                                       SERVICE LIST:

No Counsel Has Appeared to Date




                                               2
